DETAILED ACTION

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 03-29-2022 were considered. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 11178078 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 

Claims 1-20 of US patent No. 11178078 B2 contain(s) every element of claim 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 20090271205 A1) in view of Riahi et al. (US 20140314225 A1).

With respect to claim 1, Finn teaches enabling a chat between the associate device and the client device in accordance with at least one chat persona; and in accordance with the at least one chat persona, (i.e., section 0043-0044 teaches selecting a chat persona to interact or chat with a particular client).  Finn discloses the claimed subject matter as discussed above except instructing the associate device to display a plurality of response recommendations wherein the plurality of response recommendations is developed iteratively in response to messages received from the client device, in accordance with the at least one chat, and using machine learning of prior chat logs.  However, Riahi teaches instructing the associate device to display a plurality of response recommendations, (i.e., section 0185 teaches providing response recommendations).  Riahi teaches wherein the plurality of response recommendations is developed iteratively in response to messages received from the client device, in accordance with the at least one chat, and using machine learning of prior chat logs, (i.e., section 0185 teaches providing response recommendations based on profile; section 0009 and 0011 teaches learning behavior for a particular client profile; section 0012 and 0015 teaches using historical data to create profile used for recommendations) in order to handle customer interactions(abstract). Therefore, based on Finn in view of Riahi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Riahi to the system of Finn in order to handle customer interactions.   

With respect to claim 2, Finn teaches having programming stored therein to control an instant messaging client on the associate device, (i.e., section 0031 teaches instant messaging).

With respect to claim 3, Finn teaches having programming stored therein to implement a personalization engine comprising at least two of: (i) layout of the persona description, (ii) text of the persona description, (iii) sales and/or communications strategies employed by the persona, (iv) language used during the chat, (v) recommendations made during the chat, and (vi) changes to the website, wherein the (iv) language includes at least two of: (iva) choice of vocabulary, (ivb) sentence structure, (ivc) use of particular phrases, (ivd) type of framing used in sentences, (ive) order of presentation of information, (ivf) information conveyed, and (ivg) questions used during the chat, (i.e., section 0044 teaches voice, dialect, accent ; 0050 teaches voice, dialect, accent or behavior aspects including appearance choices in order to personalize the avatar).

With respect to claim 4, Finn teaches having programming stored therein responsive to the personalization engine to provide an augmented dashboard display on the associate device corresponding to a user of the client device, (i.e., section 0029 enhanced display; section 0044 teaches voice, dialect, accent; 0050 teaches voice, dialect, accent or behavior aspects including appearance choices in order to personalize the avatar).

With respect to claim 5, Finn teaches wherein the at least one chat persona comprises a computerized chatbot having a personality, skills, and point of view corresponding to a human persona and wherein the computerized chatbot develops responses responsive to the personalization engine, (i.e., section 0044-0055 teaches pre-recorded voices used to synthesize a voice to be used to respond).

With respect to claim 6, Finn teaches further including programming responsive to the personalization engine for instructing the client device to display a plurality of chat personas, (i.e., section 0029 enhanced display; database; local stored to automatically displayed to the next human; section 0044 teaches voice, dialect, accent; 0050 teaches voice, dialect, accent or behavior aspects including appearance choices in order to personalize the avatar).   

With respect to claim 7, Finn teaches having programming stored therein to instruct the client device to store at least one cookie in a database memory, wherein the cookie is associated with an instruction to alter on a display of the client device a layout of a menu of a plurality of chat personas, (i.e., section 0029 enhanced display; database; local stored to automatically displayed to the next human; section 0044 teaches voice, dialect, accent; 0050 teaches voice, dialect, accent or behavior aspects including appearance choices in order to personalize the avatar).   

With respect to claim 8, Finn teaches having programming stored therein to instruct the client device to display a menu of indicated actions, the menu having text corresponding to prior server system traffic and behavior, (i.e., section 0024; 0047; section 27-28 avatars are queued up; section 0029 enhanced display including actions; section 0044 teaches voice, dialect, accent; 0050 teaches voice, dialect, accent or behavior aspects including appearance choices in order to personalize the avatar).  

With respect to claim 9, Finn teaches having programming stored therein to cause the client device to store a visitor-identifier that corresponds to an anonymous visitor, (i.e., section 0043-0044 teaches displaying chat personas and chat actions).

With respect to claim 10, Finn teaches further including programming for receiving from the client device a selection of a chat persona from a plurality of chat personas, (i.e., section 0029 enhanced display; section 0044 teaches voice, dialect, accent; 0050 teaches voice, dialect, accent or behavior aspects including appearance choices in order to personalize the avatar).

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447